Citation Nr: 9932524	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

Evaluation of residuals of a shrapnel wound of the left 
thigh, involving Muscle Groups XIII, XIV and XVII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by which the RO granted service connection for residuals of a 
shrapnel wound of the left thigh and assigned a 
noncompensable evaluation.  By decision of January 1998, the 
case was remanded by the Board for further development.  By 
rating action of January 1999, the RO granted a higher (20 
percent) rating for residuals of a shrapnel wound of the left 
thigh.  The 20 percent rating was assigned effective from 
August 29, 1995, the effective date for the original award of 
service connection.  The case has now been returned to the 
Board for further appellate consideration.  

As the rating issue for residuals of a shrapnel wound of the 
left thigh is on an appeal from an original grant of service 
connection, the issue has been framed as set forth on the 
title page of this decision.  Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  A wound of the left thigh in service resulted in moderate 
injury to Muscle Group XVII, and no more than moderate injury 
to Muscle Group XIII or XIV.

2.  The residuals of the wound of the left thigh are 
manifest, in part, by a tender and painful scar at the site 
of the injury.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
shrapnel wound of the left thigh, consisting of injury to 
Muscle Groups XIII, XIV and XVII, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5313, 5314, 5317 (1996); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Codes 5313, 5314, 5317 (1999).

2.  The criteria for a separate 10 percent rating for a scar 
as a residual of a shrapnel wound of the left thigh have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The RO has assigned a 20 percent rating for residuals of a 
shrapnel wound of the left thigh with primary involvement of 
Muscle Group XVII.  38 C.F.R. § 4.73, Diagnostic Code 5317.  
In conjunction with the diagnostic codes in the Schedule of 
Ratings, the regulations set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other muscle trauma.  See 
38 C.F.R. §§ 4.56, 4.72 (1996) and 38 C.F.R. § 4.56 (1999).  
The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria  for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997.  (The case was remanded 
by the Board in January 1998, in part, to consider the new 
rating criteria for evaluating muscle injuries.)

The regulations concerning the principles of combined ratings 
for muscle injuries provide, in part, that for compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(a) (1996); 38 C.F.R. § 4.55 (e) 
(1999).

The service medical records reflect that the veteran 
sustained a wound to the left thigh in service in February 
1968.  There was no nerve or artery involvement noted at the 
time of the injury.  The wound was debrided and sutured; the 
imbedded fragment was not removed from the veteran's left 
thigh.

On VA medical examination in November 1995, x-rays revealed a 
retained foreign body deep in the region of the veteran's 
left thigh.  The veteran complained of occasional mild aching 
in the region of the anterior thigh with occasional sharp 
pains occurring during certain movements.  He denied any 
history of infection or discharge from the wound site, but 
stated that prolonged walking caused aching in the leg which 
made it necessary for him to stop and rest.  On examination, 
the veteran was noted to have a healed 2 to 3 centimeter 
vertical anterior scar which was nontender; there was no 
palpable foreign body within the thigh, and strength of the 
quadriceps muscle was normal.  Range of motion of the left 
knee and left hip were reported to be normal.  The diagnostic 
impression included occasional subjective discomfort in the 
region of a clear shrapnel wound of the left thigh.

Pursuant to the January 1998 Board remand, the veteran was 
seen for further VA muscle examination in May 1998.  He 
complained of pain on the anterior aspect of the left thigh 
at the junction of the distal one-third and the middle one-
third of the left thigh.  He reported that pain and weakness 
increased with activity.  On examination, the veteran was 
noted to have a 2 inch by 1/2 inch scar over the rectus femoris 
muscle which was tender.  There was approximately 3/4 inch 
atrophy of the left femoris with some hardening of the 
underlying tissue area surrounding the scar.  There was also 
tenderness on the left iliotibial tract at the level of the 
scar and also tenderness of the hamstring muscles at the 
level of the scar.  Left hip flexion was limited to 90 
degrees, abduction limited to 25 degrees and adduction 
limited to 26 degrees.  Extension was limited to 20 degrees.  
Left knee flexion was limited to 118 degrees, but left knee 
extension was normal.  Muscle strength showed 4/5 weakness of 
the left hip extensor, abductor and flexor, and the left knee 
flexors.  The diagnostic conclusion was status post shrapnel 
wound with a 1 centimeter metallic foreign body in the left 
thigh (most likely representing a shrapnel piece) with 
weakness of the left hip and left knee muscle groups, 
decreased range of motion of the left hip and the left knee, 
atrophy of the left thigh, and a tender scar.

On VA general medical examination in April 1999, the veteran 
was noted to have a well-healed 2 inch shrapnel laceration of 
his mid-anterior thigh on the left side which appeared to be 
depressed and under which there was some absence of the 
muscle body.  The diagnostic impression included status post 
shrapnel wound of the left thigh with muscle loss and loss of 
tone with weakness, pain, and fatigability of the left thigh 
and retained fragment of shrapnel.

Based on a complete review of the claims folder including the 
clinical findings which have most recently been obtained at 
the May 1998 and April 1999 VA examinations, and in light of 
the guidance provided by 38 C.F.R. § 4.55, the Board finds 
that the veteran's residuals of a shrapnel wound of the left 
thigh warrant a 40 percent rating under the criteria for 
rating muscle injuries.  

From evidence obtained at the May 1998 VA examination, it 
appears that three muscle groups may have been affected.  
Specific mention was made of tenderness over the rectus 
femoris (Muscle Group XIV), tenderness over the iliotibial 
tract (Muscle Group XVII), and tenderness over the hamstring 
muscles (Muscle Group XIII).  Diagnostic Codes 5313, 5314, 
5317.  Although little information is otherwise provided as 
to documentation of the muscle groups affected, the Board 
finds that these references to positive clinical findings in 
these specific anatomical locations suggest damage to each of 
these groups.  Moreover, limitation of abduction of the thigh 
to 25 degrees also implicates Muscle Group XVII.  Diagnostic 
Code 5317.  Consequently, while the clinical findings appear 
to mostly identify an area at the junction of the distal and 
middle thirds of the left thigh, the Board finds that the 
findings noted above allow, with resolution of reasonable 
doubt in the veteran's favor, for a conclusion that all three 
muscle groups were affected.  

Since muscle groups were affected in the same anatomical 
region, certain provisions of 38 C.F.R. § 4.55 apply.  
Particularly, the provisions of 38 C.F.R. § 4.55(a) (1996) or 
38 C.F.R. § 4.55(e) (1999) indicate that, in such instances, 
when the affected groups do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected groups.  Given this rule, the Board finds 
that Muscle Group XVII will be viewed as the most severely 
injured.  

The record is not clear as to which muscle group was most 
adversely affected.  Indeed, as noted above, it is only by 
certain inferences that the Board concluded that more than 
one group was affected.  The Board has chosen Muscle Group 
XVII as the most severely injured, not because of a clear 
indication of this in the record, but because ratings for the 
three affected groups would allow for the highest rating if 
Muscle Group XVII is deemed the most severely damaged.  
Diagnostic Codes 5313, 5314, 5317.  Consequently, resolving 
this question in the veteran's favor, the Board finds that 
Muscle Group XVII was the most severely damaged.  As an 
aside, there also exists some evidence to support such a 
conclusion, namely that abduction of the thigh-a function 
affected by this muscle group-was reduced to almost half the 
normal range of motion when the veteran was examined in May 
1998.  38 C.F.R. § 4.71 (Plate II), 4.73 (Diagnostic Code 
5317 (1999).  

The service medical records demonstrate that the veteran 
sustained a penetrating shrapnel wound of the left anterior 
thigh; a retained foreign body remains in the veteran's left 
thigh.  This evidence is the type that supports a conclusion 
of "moderate" disability of muscles.  38 C.F.R. §§ 4.56, 
4.72 (1996); 38 C.F.R. § 4.56 (1999).  Additionally, the 
location of the retained fragment suggests a deep penetrating 
wound-another indication of moderate disability.  Id.  
Additionally, recent evidence indicates some loss of muscle 
substance under the scar and a lowered threshold of fatigue 
or signs of definite fatigue.  All of these findings suggest 
"moderate" disability under either the old or new rating 
criteria.  Id.  

Significantly, the veteran did not experience a prolonged 
infection, sloughing of soft parts or intermuscular scarring 
as a result of his wound.  Id.  The evidence described above 
shows that he has experienced only minimal atrophy compared 
with the right thigh and had strength test results of 4/5.  
Such findings, and lack of significant problems with healing 
of the wound during service, indicate that the criteria for 
"moderately severe" disability as set out in § 4.56 have 
not been met.  Consequently, the Board finds that none of the 
muscle groups affected may be said to cause more than 
moderate disability.  This would result in the assignment of 
a 20 percent rating under Diagnostic Code 5317, but with 
application of 38 C.F.R. § 4.55(a) (1996) or 38 C.F.R. 
§ 4.55(e) (1999), the rating must be elevated to the 
"moderately severe" rating:  40 percent.  Consequently, for 
the reasons set out above, the Board finds that an higher (40 
percent) rating is warranted.

The Board has considered whether a higher rating would be 
warranted by application of limitation of motion criteria for 
the knee or hip.  Limitation of flexion of the knee to 118 
degrees does not warrant a compensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Additionally, a 
compensable rating for limitation of motion of the hip is not 
warranted until flexion is limited to 45 degrees or extension 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252 (1999).  Since the veteran had flexion to 90 
degrees and extension to 20 degrees, a rating greater than 40 
percent would not be warranted under either diagnostic code.  
Moreover, while the veteran experiences pain and weakness, 
such problems are specifically contemplated by the ratings 
for muscle disability under 38 C.F.R. § 4.56 (1996) and 
38 C.F.R. § 4.56 (1999).  Consequently, consideration of a 
higher rating under 38 C.F.R. § 4.40 (1999), as this 
provision affects ratings based on limitation of motion, 
would violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1999) (separate ratings may not be assigned for the same 
manifestation of different problems).

Turning to the question of whether a separate rating may be 
assigned for the superficial scarring evident in the 
veteran's case, the Board notes that functional losses caused 
by the scar, such as limitation of motion of the joint 
affected is already contemplated by the rating under 
38 C.F.R. § 4.56.  Consequently, assignment of a rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999) would, as 
noted above, violate the rule against pyramiding.  Id.  
However, scars which are superficial, tender and painful on 
objective demonstration are rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  These 
criteria are not contemplated by 38 C.F.R. § 4.56.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Following a review of the claims folder, the Board finds that 
a compensable rating is warranted for the scar on the 
veteran's left thigh, separate from the 40 percent rating 
assigned for other residual disability caused by the shrapnel 
wound sustained in service.  On VA examination in May 1998, 
the examiner noted a 2 inch long linear scar which was 
located over the rectus femoris muscle over the approximate 
junction of the distal and middle thirds of the left thigh; 
the scar was tender.  On VA general medical examination in 
April 1999, the shrapnel wound scar was observed to be 
depressed.  Considering the evidence of tenderness at the 
scar site at the VA examination in May 1998, and the 
veteran's statements in the claims folder that the scar is 
both tender and painful, a 10 percent evaluation under Code 
7804 for a tender and painful scar is warranted, separate 
from the 40 percent awarded above for muscle disability.  

The Board recognizes that the appeal of this rating issue is 
from an original award.  Fenderson, supra.  This fact 
requires that consideration be given to whether higher 
ratings than those awarded above were warranted during any 
period of time since the claim was filed.  Id.  For the 
reasons already enunciated regarding the state of the 
evidence, the Board finds that ratings higher than awarded in 
this decision were not warranted at any time during the 
pendency of the claim.  


ORDER

A 40 percent rating for residuals of a shrapnel wound of the 
left thigh, involving Muscle Groups XIII, XIV, and XVII is 
granted, subject to laws and regulations governing the 
payment of monetary awards.

A separate 10 percent rating for a scar of the left thigh is 
granted, subject to laws and regulations governing the 
payment of monetary awards.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

